Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152942 & (21)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152942
                                                                   COA: 328753
                                                                   Oakland CC: 2011-237176-FH
  TIMOTHY LEWIS HAYNES,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the November 4, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to appoint counsel is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2016
         a1212
                                                                              Clerk